Exhibit 10.26

AMENDMENT NO. 3

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 21st day of December, 2006, by and between CYPRESS
SEMICONDUCTOR CORPORATION, a Delaware corporation (“Borrower”), and SILICON
VALLEY BANK (“Bank”). Capitalized terms used herein without definition shall
have the same meanings given them in the Loan Agreement (as defined below).

RECITALS

A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of September 25, 2003 (as amended to date, the “Loan Agreement”),
pursuant to which Bank agreed to extend and make available to Borrower certain
advances of money.

B. Borrower desires that Bank amend the Loan Agreement to, among other things,
extend the maturity of such indebtedness.

C. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to amend the
Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. Amendments to Loan Agreement.

1.1 Section 6.7 (Financial Covenants). Section 6.7(a) of the Loan Agreement is
amended and restated in its entirety as follows:

Tangible Net Worth. A Tangible Net Worth of not less than Seven Hundred Million
Dollars ($700,000,000).

1.2 Section 13 (Definitions). Section 13 of the Loan Agreement is amended in the
following manner:

(a) The definition for the following term is amended and restated in their
entirety as follows:

“Maturity Date” is December 31, 2007.



--------------------------------------------------------------------------------

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on the Closing Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower; and

(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

3. LIMITATION. The amendments and modifications set forth in this Amendment
shall be limited precisely as written and shall not be deemed (a) to be a waiver
or modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein; or
(b) to be a consent to any future amendment or modification or waiver to any
instrument or agreement the execution and delivery of which is consented to
hereby, or to any waiver of any of the provisions thereof. Except as expressly
amended hereby, the Loan Agreement shall continue in full force and effect.

4. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

4.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank and each Guarantor shall have duly executed and delivered a
Reaffirmation in the form attached hereto.

4.2 Payment of Loan Fee. Borrower shall have paid Bank a fully-earned,
non-refundable loan fee in the amount of $70,000.



--------------------------------------------------------------------------------

4.3 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.

5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

6. INTEGRATION. This Amendment, the Loan Documents and any documents executed in
connection herewith or pursuant hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment or the Loan
Documents; except that any financing statements or other agreements or
instruments filed by Bank with respect to Borrower shall remain in full force
and effect.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:

   

CYPRESS SEMICONDUCTOR CORPORATION

a Delaware corporation

    By:  

/s/ Neil Weiss

    Printed Name: Neil Weiss     Title: Senior Vice President, Treasurer

BANK:

    SILICON VALLEY BANK     By:  

/s/ Tom Smith

    Printed Name: Tom Smith     Title: Senior Relationship Manager